

ecoSolutions Intl Approved for Quotation on Over-the-Counter Bulletin Board
 
ASHLAND, Ore.--(BUSINESS WIRE)--ecoSolutions Intl (OTCBB: ECOI), a leading
developer of environmental-friendly consumer materials, today announced that it
has received notification that its shares of common stock were approved for
quotation on the Over-the-Counter Bulletin Board. Effective today, shares will
trade on the OTC Bulletin Board under the same ticker symbol, ECOI, that the
Company’s stock previously traded under.
 
“We believe having our stock quoted on the Bulletin Board will facilitate
trading and increase recognition among the investment community for our
proprietary environmental materials with a broad range of consumer
applications.” said Bill Patridge, President and CEO of ecoSolutions Intl. “This
should also provide investors with greater transparency into our financial
results as the Company is required to make all necessary filings.”
 
About ecoSolutions Intl
 
Founded in 2004, ecoSolutions Intl is a developer, marketer and distributor of
products that lessen the impact on the environment using eco-friendly materials,
such as the Company’s ecoPlastic™, ecoFoam™ and ecoWrap™ family of products.
 
Contact:
ecoSolutions Intl
541-552-9360
investorrelations@ecosolutionsintl.com
or
CEOcast, Inc. for ecoSolutions Intl
Dan Schustack, 212-732-4300


 
 

--------------------------------------------------------------------------------

 
 